DAUKSCH, Judge,
dissenting.
I respectfully dissent.
This appellee obtained its injunction because, among other things, it was in extremely precarious financial condition. According to it, appellee was going to be forced out of business by appellant’s actions.
While I concur with the wording of the majority opinion that “there is much ... with which we cannot agree” in the lower court’s temporary restraining order, I disagree with requiring appellee to now post a bond.
The order on review was rendered in March 1992. It is a non-final order and the appeal of that order has caused all proceedings below to cease. This case was perfected in this court and assigned for disposition in due course and scheduled for judicial action in September, 1992. Because injunction, or a “restraining order,” is a case in equity and because this court has itself been inequitable in its dealing with the matter, I think it is wrong to require further of appellee. I would affirm the order appealed and immediately remand the case to the trial court for expedited consideration.